Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 4, 2015

                                       No. 04-15-00271-CV

                             ESTATE OF JOHNNIE MAE KING,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2001-PC-1263
                                 Kelly Cross, Judge Presiding


                                          ORDER
        The clerk’s record was due May 29, 2015, but was not filed. On June 3, 2015, the clerk
filed a notification of late record stating the clerk’s record was not filed because appellant has not
paid or made arrangements to pay the clerk’s fee to prepare the record and appellant is not
entitled to the record without paying the fee.

        The clerk also stating in the notice that appellant has filed to file a designation of
materials to be included in the clerk’s record. We advise the clerk that appellant is not
required to file a designation of materials to be included in the clerk’s record. See TEX. R.
APP. P. 35.3(a), 34.5(a), (b). Rather, the clerk must include in the record those items set out in
Rule 34.5(a), as well as any additional documents designated by appellant. Id. R. 34.5(a).
However, before the clerk is required to prepare, certify, and file the clerk’s record, appellant
must either establish his inability to proceed without paying costs, see id. R. 20.1, or make
satisfactory arrangements to pay the clerk’s fee. See id. R. 35.3(a).

        Accordingly, we ORDER appellant to provide written proof to this court on or before
June 15, 2015, that either (1) the clerk’s fee has been paid or arrangements satisfactory to the
clerk have been made to pay the clerk’s fee, or (2) appellant is entitled to the clerk’s record
without prepayment of the clerk’s fee. See id. R. 20.1, 35.3(a). If appellant fails to file such
proof within the time provided, we will dismiss this appeal for want of prosecution. See TEX. R.
APP. P. 37.3(b).



                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court